UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
BASIL SIMON, in his capacity as
Receiver for FutureNet Group, Inc.
                                           19cv1471 (JGK)
                    Plaintiff,
                                           MEMORANDUM ORDER &
          - against -                      OPINION

GTR SOURCE, LLC et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff Basil Simon, in his capacity as Receiver for

judgment debtor FutureNet Group, Inc. (“FutureNet”), has alleged

claims for wrongful execution, conversion, and trespass to

chattels against judgment creditor GTR Source, LLC (“GTR”) and

New York City Marshal Stephen Biegel (the “Marshal”), the latter

of whom executed a state levy on property belonging to

FutureNet. The plaintiff alleges that the Marshal had no

jurisdiction to levy on FutureNet’s assets outside New York

City. Jurisdiction in this case is based on complete diversity

of citizenship among the parties pursuant to 28 U.S.C. § 1332.

     The Receiver now moves for summary judgment granting its

requested relief; the Marshal and GTR cross-move for summary

judgment denying the Receiver’s requested relief and seeking to

dismiss the case. GTR also moves for attorney’s fees and costs

under a contract entered into between FutureNet and GTR.



                                 1
                               I.

     The standard for granting summary judgment is well

established. “The Court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986); Gallo v. Prudential Residential Servs.,

Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial

court’s task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

any genuine issues of material fact to be tried, not to deciding

them. Its duty, in short, is confined at this point to issue-

finding; it does not extend to issue-resolution.” Gallo, 22 F.3d

at 1224. The moving party bears the initial burden of “informing

the district court of the basis for its motion” and identifying

the matter that “it believes demonstrate[s] the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323. The

substantive law governing the case will identify those facts

which are material and “[o]nly disputes over facts that might

affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

                                2
inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

judgment is improper if there is any evidence in the record from

any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets

its burden, the nonmoving party must produce evidence in the

record and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

(2d Cir. 1993); see also Scotto v. Almenas, 143 F.3d 105, 114–15

(2d Cir. 1998). “When there are cross motions for summary

judgment, the Court must assess each of the motions and

determine whether either party is entitled to judgment as a

matter of law.” Andy Warhol Found. for the Visual Arts, Inc. v.

Goldsmith, 382 F. Supp. 3d 312, 317 (S.D.N.Y. 2019).

                               II.

     The following facts are undisputed unless otherwise noted.

     FutureNet is a Michigan corporation that provides

infrastructure services for construction, technology, perimeter

security and energy/environment projects to both government and

commercial customers. Pl. 56.1 Stmt. ¶¶ 1-2. Around November 13,

2017, FutureNet and GTR entered into an agreement in which GTR

would advance FutureNet $200,000 in exchange for $291,800 in

                                3
future FutureNet accounts receivable. Id. at ¶¶ 4-5. FutureNet

made payments under the agreement until February 2018, at which

point FutureNet had paid GTR around $195,000. Id. at ¶ 6. Then,

in February 2018, GTR declared a default under the agreement and

filed an affidavit of confession of judgment in the New York

State Supreme Court, Orange County. Id. at ¶ 7. On February 14,

2018, GTR obtained a judgment in the state court proceeding

against FutureNet for $120,154.92, which consisted of the unpaid

balance of the agreement, attorney’s fees, and costs. Id. at

¶¶ 8-9. On the same day, GTR, through its attorney, served a

restraining notice at a branch of Comerica Bank in Detroit,

Michigan, a bank at which FutureNet funds were kept. Id. at

¶¶ 10-11. The restraining notice directed that, pursuant to New

York law, Comerica, a Texas corporation with its principal place

of business in Texas and doing limited business in New York, was

forbidden from transferring any property belonging to FutureNet.

Id. at ¶¶ 12-13, 15-16, 19. At the time the restraining notice

was issued, FutureNet stated in an email to GTR that the

restraining notice was unlawful because Comerica had no bank

branches in New York, Comerica was not subject to personal

jurisdiction in New York, FutureNet’s account were maintained

entirely in Michigan, and the restraining notice interfered with

superior UCC rights of FutureNet’s senior secured lenders. Id.

at ¶ 22.

                                4
     On February 26, 2018, GTR issued an Execution with Notice

to Garnishee that named Comerica as the garnishee and that

directed New York City Marshal Stephen Biegel to serve a Notice

and Levy and Demand on Comerica c/o Corporate Creations Network,

Inc., a corporation located in Nyack, New York in Rockland

County. Id. at ¶ 23. The Levy directed Comerica to turn over to

the Marshal all of FutureNet’s property in Comerica’s control.

Id. at ¶ 28.

     On February 28, 2018, FutureNet moved in the open state

court proceeding in Orange County to vacate the judgment based

on alleged procedural and jurisdictional defects in the

affidavit of confession and also moved to strike all enforcement

devices. Id. at ¶ 29. On March 13, 2018, the state court denied

FutureNet’s application, holding that FutureNet would need to

pursue any requested relief by a separate plenary action, and

that “Defendant’s remaining contentions [were] without merit.”

GTR Source, LLC v. FutureNet Grp., Inc., 98 N.Y.S.3d 500(Table),

at *6 (Sup. Ct. Mar. 13, 2018). The state court order denying

FutureNet’s requested relief was “without prejudice to their

seeking relief by way of plenary action.” Id. The next day, on

March 14, 2018, a woman named Alona in the New York City

Marshal’s office delivered an amended levy by fax to a Comerica

office in Detroit for the turnover of $127,082.29 in FutureNet

assets. Pl.’s 56.1 Stmt. ¶¶ 32-36. Around March 21, 2018,

                                5
Comerica issued a check to Marshal Biegel at his New York office

for $127,082.29, satisfying FutureNet’s judgment for $120,154.92

and the Marshal’s poundage fee, at which point GTR filed a

satisfaction of FutureNet’s judgment in state court. Id. at ¶¶

37-42.

     On April 27, 2018, FutureNet’s senior creditors commenced

an action against FutureNet in Michigan state court seeking,

among other things, the appointment of a receiver over

FutureNet’s assets. Id. at ¶¶ 43-44. Basil Simon was appointed

receiver over all general intangibles of FutureNet with the

purpose of achieving return for secured and unsecured creditors

and equity owners of FutureNet. Id. at ¶¶ 45-47. In his role as

the Receiver, Simon moved on August 24, 2018 in the New York

state court action in Orange County to vacate the judgment

against FutureNet; the Receiver also sought restitution of the

funds that were collected by the Marshal. Id. at ¶ 51. On

November 26, 2018, the state court denied the Receiver’s motion

on jurisdictional and procedural grounds. GTR Source, LLC v.

FutureNet Grp., Inc., 89 N.Y.S.3d 528, 541 (Sup. Ct. 2018).

     On February 25, 2019, the Receiver commenced this action by

filing a Complaint that asserted causes of action for wrongful

execution and restraint against GTR, wrongful execution against

the Marshal, conversion against both defendants, and trespass to

chattels against both defendants. The Receiver then moved for

                                6
summary judgment and the defendants cross-moved for summary

judgment and to dismiss the Complaint.

                              III.

     The defendants argue that the Rooker-Feldman doctrine bars

this action. Because the Rooker-Feldman doctrine concerns this

Court’s subject matter jurisdiction, “the Court has an

independent obligation to assure itself that it has the subject

matter jurisdiction to decide the matter.” Grand Manor Health

Related Facility, Inc. v. Hamilton Equities Inc., 941 F. Supp.

2d 406, 415 (S.D.N.Y. 2013); see Morrison v. City of New York,

591 F.3d 109, 112 (2d Cir. 2010) (Rooker-Feldman is

jurisdictional).

     There are four requirements that must be met in order for

the Rooker-Feldman doctrine to bar the federal court’s subject-

matter jurisdiction over a suit:

     First, the federal-court plaintiff must have lost in
     state court. Second, the plaintiff must complain of
     injuries caused by a state-court judgment. Third, the
     plaintiff must invite district court review and
     rejection of that judgment. Fourth, the state-court
     judgment must have been rendered before the district
     court proceedings commenced – i.e. Rooker-Feldman has
     no application to federal-court suits proceeding in
     parallel with ongoing state-court litigation.


Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 85 (2d

Cir. 2005) (quotation marks and alterations omitted). “The first




                                   7
and fourth of these requirements may be loosely termed

procedural; the second and third may be termed substantive.” Id.

     With respect to the procedural prongs of the Rooker-Feldman

analysis, the Receiver clearly lost in state court because, by

order dated November 26, 2018, the state court denied the

Receiver’s motion to vacate the judgment and order restitution

and that proceeding took place before the Receiver brought this

case in federal court on February 25, 2019. See GTR Source, 89

N.Y.S.3d at 540-41; Compl. ¶¶ 1, 102. The procedural

requirements of the Rooker-Feldman doctrine are therefore met.

See Hoblock, 422 F.3d at 85, 89.

     However, the defendants cannot satisfy the second

requirement, which is “the core requirement from which the

others derive[.]” Hoblock, 422 F.3d at 87. “[T]he applicability

of the Rooker-Feldman doctrine turns not on the similarity

between a party’s state-court and federal-court claims . . . but

rather on the causal relationship between the state-court

judgment and the injury of which the party complains in federal

court.” McKithen v. Brown, 481 F.3d 89, 97-98 (2d Cir. 2007)

(emphases in original).

     In this case, the Receiver brought a motion in the state

court action in Orange County to vacate the judgment by

confession on various procedural grounds and to seek restitution

in the sum of $127,028.29 for the Marshal’s out-of-City

                                   8
execution on the judgment. Memorandum of Law in Support of

Motion to Vacate at 22, GTR Source, LLC v. FutureNet Grp., Inc.,

Index No. 001776/2018 (Sup. Ct. Aug. 24, 2018). The New York

State Supreme Court, Orange County denied the Receiver’s

requested relief on the grounds that 1) there had been subject-

matter jurisdiction to enter the judgment by confession; 2) the

Receiver lacked standing to contest the alleged procedural

deficiencies with the judgment; and 3) that “[u]nder the

circumstances, the Court need not reach the remaining issues

briefed by the parties,” which included the plea of restitution

for the Marshal’s execution on the judgment outside New York

City. GTR Source, 89 N.Y.S.3d at 534, 540-41.

     Although the Receiver did not receive its requested relief

in the state court, namely vacatur of the judgment by confession

and restitution, the injuries the Receiver complains about in

this action were not caused by the state court decisions. In

this federal action, the Receiver concedes that the judgment by

confession is valid but complains about the manner in which the

Marshal executed on the judgment. But the manner in which the

Marshal executed on the judgment was in no sense caused by the

state court decisions. While the judgment debtor and the

Receiver failed to obtain relief in the state court orders of

March 13, 2018 and November 26, 2018, their alleged injury was

not caused by the failure to obtain relief but rather by the

                                9
alleged improper execution by the Marshal which was itself not

caused by the state court orders. Indeed, the Marshal’s

execution on the judgment predated the November 26, 2018 order. 1

Therefore, the second prong of the Rooker-Feldman doctrine is

not satisfied. See, e.g., King v. New York City Emps. Ret. Sys.,

595 F. App’x 10, 11 (2d Cir. 2014) (finding that a NYCERS

decision denying pension benefits predated an Article 78

proceeding and therefore the Article 78 proceeding did not cause

the federal court plaintiff’s injury); McKithen, 481 F.3d at 98

(“[A] party is not complaining of an injury ‘caused by’ a state-

court judgment when the exact injury of which the party

complains in federal court existed prior in time to the state-

court proceedings, and so could not have been ‘caused by’ those

proceedings.”).

      Because the second requirement of the Rooker-Feldman

doctrine is not met in this case, the Court does have subject-

matter jurisdiction and may proceed to the merits. With respect

to the merits, there are cross motions for summary judgment, and

therefore the Court will address the plaintiff’s and the

defendants’ motions in turn. See Andy Warhol Found., 382 F.

Supp. 3d at 317.



1 Similarly, the Receiver is not complaining about any injury caused by the

earlier state court order on March 13, 2018, in which FutureNet’s motion to
vacate the judgment on various procedural grounds was denied. See GTR Source,
98 N.Y.S.3d 500(Table), at *1.

                                     10
                              III.

     The Receiver brings actions for wrongful execution,

conversion, and trespass to chattels, and therefore in order to

prevail on its motion for summary judgment, the Receiver must

show that there is no dispute as to any material fact and that a

reasonable jury could find that the plaintiff has proven each

element of its claims by a preponderance of the evidence.

However, the Receiver has failed to demonstrate that it is

entitled to summary judgment because it has failed to

demonstrate each element of its four causes of actions: 1)

wrongful execution and wrongful restraint against GTR, 2)

wrongful execution against the Marshal, 3) conversion against

both defendants, and 4) trespass to chattels against both

defendants.

     A cause of action for wrongful execution arises when

someone seeks to execute on the property of another on some

authority that the executor knew or should have known was void

or unlawful. Underlying this tort is the theory that, where a

judgment was void, “[t]he judgment and execution afforded no

protection to the defendants because following vacatur they

became trespassers ab initio and liable for the consequences of

their acts as if the judgment and execution never existed.”

Silberstein v. Presbyterian Hosp. in N.Y., 463 N.Y.S.2d 254, 256

(App. Div. 1983), recalled and vacated on different grounds,

                               11
1983 WL 955177. Where a judgment debtor seeks to recover for

wrongful execution on an otherwise valid judgment, the plaintiff

judgment debtor may prevail only upon a showing of negligence on

the part of the executor and damages to the judgment debtor. See

Bam Bam Entertainment LLC v. Pagnotta, 75 N.Y.S.3d 804, 808-11

(Sup. Ct. 2018).

     In this case, GTR sought and obtained an execution and levy

from the New York State Supreme Court, Orange County and

directed the Marshal to execute on the funds belonging to

FutureNet possessed by Comerica. The gravamen of the plaintiff’s

Complaint is that the Marshal exceeded his jurisdictional

authority by serving an execution and levy beyond the bounds of

New York City and that the entity upon which the Marshal served

the execution and levy, Comerica, was not subject to personal

jurisdiction in New York. However, there is no dispute that the

funds recovered by the Marshal were used to extinguish the

debtor’s valid debt owed under the valid court judgment.

Therefore, the Receiver, who stood in the shoes of the debtor,

suffered no damages in this case. The debt owed by FutureNet to

GTR, which the Receiver does not dispute is a valid debt, has

now been satisfied as a result of the Marshal’s execution and a

satisfaction of judgment has been entered. Moreover, the

Receiver has only as much power to bring lawsuits as the entity

in receivership. See Eberhard v. Marcu, 530 F.3d 122, 132 (2d

                               12
Cir. 2008). Because the Receiver has not made a showing of

damages it is not entitled to recover on a theory for wrongful

execution as a matter of law at the summary judgment stage. The

Receiver’s motion for summary judgment on its claims for

wrongful execution against GTR and the Marshal is therefore

denied.

     With respect to the claims for conversion and trespass to

chattels against both defendants, the motion for summary

judgment as to those two claims can be addressed simultaneously.

See DeAngelis v. Corzine, 17 F. Supp. 3d 270, 283 (S.D.N.Y.

2014) (“A claim for trespass to chattels overlaps with a claim

for conversion: Where a defendant merely interfered with

plaintiff’s property then the cause of action is for trespass,

while denial of plaintiff’s dominion, rights or possession is

the basis of an action for conversion.”) (quotations and

alterations omitted). To recover on a claim for trespass to

chattels or conversion, a necessary element is harm to the

plaintiff. See id. at 283.

     For similar reasons that summary judgment is denied on the

wrongful execution claims, summary judgement is denied for

conversion and trespass to chattels because the Receiver has

failed to establish that the Receiver sustained any damages in

this case. There is no dispute that FutureNet owed a valid debt

to GTR, that the debt was reflected in a valid state court

                               13
judgment, and that the funds upon which the Marshal executed

were used to satisfy that valid judgment. Therefore, the

Receiver has failed to show that it was harmed by the seizure of

the funds.

     For these reasons, the Receiver’s motion for summary

judgment is denied in full.

                               IV.

     Turning next to the defendants’ motions for summary

judgment, summary judgment is properly granted on the grounds

that, as a matter of New York law, a judgment debtor plaintiff

cannot state a cause of action against a judgment creditor or a

New York City Marshal when the Marshal executes on an admittedly

valid judgment outside his jurisdictional boundaries of New York

City and there is no showing of negligence on the part of the

Marshal or damages to the judgment debtor.

     The New York Court of Appeals has not addressed directly

the question whether a New York City Marshal may be held

personally liable for levying on an out-of-city bank account to

satisfy a valid debt. “When the highest state court has not

ruled directly on an issue presented, a federal court must make

its best estimate as to how the state’s highest state court

would rule in the case.” Joseph v. Deluna, No. 15-cv-5602, 2018

WL 1474398, at *6 (S.D.N.Y. Mar. 23, 2018). “In determining how

the highest state court would resolve a particular issue, courts

                               14
can consider all of the resources the highest court of the state

could use: a forum state’s inferior courts, decisions from

sister states, federal decisions, and the general weight and

trend of authority.” Id.

     Two principles of New York law are useful in framing the

question in this case. First, in New York, under certain

circumstances, a judgment creditor, as opposed to a judgment

debtor, may be able to hold a Marshal or Sheriff liable if a

Marshal or Sheriff fails to fulfill a statutory mandate to

satisfy a judgment entered in favor of the plaintiff judgment

creditor. See Wang v. Bartel, 624 N.Y.S.2d 735, 736 (App. Term

1994); see also Eckstein v. Mass. Bonding & Ins. Co., 24 N.E.2d

114, 117 (N.Y. 1939) (“If the sale was void for failure of the

marshal to comply with statutory requirements, it might have

been treated as a nullity and plaintiffs [creditors] might have

issued an execution on their judgment and levied on and sold the

property to satisfy their claim.”).

     Second, a Marshal, or the private entity on whose behalf

the Marshal acts, is not personally liable for actions within

the scope of his authority when directed by a valid court order.

See, e.g., Maldonado v. New York Cty. Sheriff, No. 05-cv-8377,

2006 WL 2588911, at *5 (S.D.N.Y. Sept. 6, 2006) (“When a sheriff

is presented with a mandate of the court, he is not bound to

inquire into the proceeding leading up to the approval and the

                               15
granting of the order, and is justified as a ministerial

officer, in obeying it according to its terms.”) (quotations and

alterations omitted); Treiber v. Mouriocourt, 258 N.Y.S. 206,

207 (City Ct. 1932) (“It is well-settled law in this state that

where a sheriff or a marshal acts in obedience to the mandate of

the court he is not personally responsible, nor is the party at

whose instance the mandate was issued responsible for his

acts.”).

     Despite the existence of these well-established principles,

there is nothing to suggest that the New York Court of Appeals,

were it to take up the direct question presented here, would

find that a judgment debtor, as opposed to a judgment creditor,

could hold a New York City Marshal personally liable for

executing on a valid judgment outside of New York City and where

the proceeds of the execution are used to satisfy a valid debt.

     In fact, the New York State Supreme Court, Kings County

recently addressed this precise question in a thoughtful and

well-reasoned opinion and found that a judgment debtor could not

maintain a suit against a New York City Marshal for out-of-City

execution absent a showing of actual damages to the judgment

debtor and negligence on the part of the Marshal. In Pagnotta, a

Florida LLC brought an action against a New York City Marshal

alleging that the Marshal should be held personally liable for

levying on the LLC’s bank account, located outside New York

                               16
City, in order to satisfy a valid confession of judgment. 75

N.Y.S.3d at 805. Just as in this case, the Marshal acted

pursuant to a valid state court judgment and levied against an

out-of-state bank account, which the bank honored. Id. at 806.

The plaintiff LLC brought an action for wrongful execution

against the Marshal on the grounds that the “Marshal did not

have authority to levy on the Plaintiff’s bank account located

outside of New York City to satisfy the Plaintiff’s valid debt

because the Plaintiff asserts that the Marshal’s levy authority

is limited to New York City.” Id. at 807.

     In Pagnotta, the court first held that “there is simply no

factual basis to find that the Marshal knew or should have known

that the debt owed by the Judgment Debtor and the Plaintiff is

invalid,” and that to hold that Marshals would be required to

evaluate the validity of a judgment “would be to create an

expensive and unmanageable burden not intended or otherwise

codified by the legislature and one not recognized in over 170

years of established jurisprudence.” Id. at 808 & n.1.

Similarly, the court noted that “New York City Marshals are

neutral government officers free of any conflict of interests.

They act under the direction of the court and may rely on the

presumption of regularity that attaches to a court order.” Id.

at 809. The court noted that, in this regard, Marshals are

governed by statute and subject to oversight and discipline from

                               17
the Appellate Division. See id. at 810. Thus, if the plaintiff

prevailed, it would amount to an “inappropriate” sanction of the

Marshal because “[i]t is simply not for this Court to create a

private remedy where one was never intended by the legislature,

where both a forum and a mechanism for addressing alleged abuse

of authority already exists and certainly not in a case where

the Marshal has executed on a facially valid confession of

judgment.” Id. at 811.

     The Pagnotta court did note that a Marshal could be held

liable for damages “caused by negligently executing a valid

order of seizure or warrant of eviction,” but that in a case in

which damages could not be established because there “simply is

no dispute that the Judgment Debtor and Plaintiff owe the money

that was levied upon,” holding the Marshal liable would not be

appropriate because it would amount to “having the Marshal pay

the Plaintiff’s debt.” Id. at 810-11. Implicit in the reasoning

of Pagnotta is that the execution on a valid judgment outside of

New York City to satisfy the debtor’s valid debt, standing

alone, does not constitute negligence on the part of the New

York City Marshal, but that there must be some other act of

negligence in the execution before a judgment debtor may hold

the Marshal personally liable. To hold otherwise would result in

a windfall for the judgment debtor at the expense of the public

official.

                               18
      The Receiver has pointed to no material fact that

distinguishes this case from Pagnotta, and indeed the facts of

juthis case appear to be entirely on all fours with the facts of

Pagnotta. 2 In both cases, the undisputed facts are that the

plaintiff sought to hold a New York City Marshal personally

liable for levying on an out-of-City bank account to satisfy a


2 The Receiver argues that Pagnotta was wrongly decided because Pagnotta
failed to apply correctly the law of set-offs when it concluded that the
plaintiff in that case suffered no damages. The Receiver argues that the only
way the Pagnotta court could have concluded that the plaintiff suffered no
damages is by setting off the judgment debtor’s debt against the damages
allegedly inflicted upon the judgment debtor by the Marshal as a result of
the Marshal’s out-of-City execution. The Receiver argues, in effect, that
reliance on the law of set-offs was the unspoken reasoning of Pagnotta. The
Receiver then argues that the law of set-offs could not result in a finding
of no damages to the judgment debtor because the Marshal wrongfully executed
on the debtor’s bank accounts and under the law of set-offs “a creditor who
obtains a debtor’s property wrongfully is not entitled to set off their
liability for that wrongful conduct against a claim that the creditor holds
against the debtor.” Lines v. Bank of Am. Nat. Trust & Sav. Ass’n, 743 F.
Supp. 176, 183 (S.D.N.Y. 1990). The Receiver is correct in one sense, which
is that the law of set-offs has no applicability to this case. However, it is
inapplicable not because there was alleged wrongful conduct by the Marshal.
Rather, a key requirement for a set-off is mutuality of debts between the
parties, which is absent in this case, as it was in Pagnotta, because at no
point did GTR owe a mutual debt to FutureNet just as FutureNet owed to GTR.
See Jordan v. Nat’l Shoe & Leather Bank, 74 N.Y. 467, 474 (1878) (“[N]one but
mutual debts could be set-off against one another, and that by mutual debts
was meant, those which, on each side, were, at the time, due and
payable[.]”); Lines, 743 F. Supp. at 183 (“Mutuality is not present when the
creditor has no debt to set-off against the debtor except the liability for
the wrongful conversion.”). For that reason, the law of set-offs is
inapplicable in this case because there was no mutuality of debts between GTR
and FutureNet and because the creditor’s and the Marshal’s alleged wrongful
conversion alone cannot satisfy the requirement of mutuality. However, in any
event, and contrary to the Receiver’s arguments, neither Pagnotta itself nor
the defendants’ arguments before this Court purported to rest on the
proposition that the Receiver sustained no damages because of an application
of the law of set-offs. Rather, the reasoning of Pagnotta rested on the
principle that a plaintiff has not suffered any tort damages, which is a
necessary element of a tort suit, when the plaintiff is a judgment debtor and
the alleged converted funds were seized to satisfy a valid judgment against
that judgment debtor. For the same reasons, the Receiver suffered no damages
in this case because the funds seized were used to satisfy a valid judgment
resulting from a valid debt. This conclusion does not depend upon the law of
set-offs, but rather results from a straightforward application of the usual
principles of tort damages.

                                     19
debt that the plaintiff does not dispute is valid. In both

cases, the undisputed facts are that the Marshal acted on the

basis of a confession of judgment signed by the plaintiff and a

judgment entered by the state court. In this case, as in

Pagnotta, the Receiver has not made any showing of damages to

the Receiver. Indeed, to hold that the Marshal is personally

liable would amount to the Marshal’s paying FutureNet’s

otherwise valid debt. The cases are indistinguishable, and

therefore the Marshal is entitled to summary judgment.

      Further, with respect to GTR’s motion, a private entity on

whose behalf a marshal acts is generally liable to the same

extent the marshal is liable. See Treiber, 258 N.Y.S. at 207.

There are no cases that hold that a private entity can be liable

for causing a bank account to be levied upon when the judgment

is valid and there are no damages alleged. In this case, the

state court twice refused to vacate the judgment, and the

Receiver does not point to any damages because the debt

FutureNet owed to GTR was valid and the funds that were seized

satisfied that valid debt. Therefore, for the same reasons that

the Marshal is entitled to summary judgment because the Receiver

does not have a valid claim under New York law on the facts of

this case, GTR is also entitled to summary judgment. 3



3 Because the defendants’ motions for summary judgment are granted on the
grounds that the Receiver’s claims fail as a matter of New York law, the

                                      20
                                     V.

      GTR seeks attorneys’ fees from the Receiver because the

Merchant Agreement between GTR and FutureNet states that the

FutureNet “shall pay to GSL [GTR Source, LLC] all reasonable

costs associated with (a) a breach by Merchant of the Covenants

in this Agreements and the enforcement thereof, and (b) the

enforcement of GSL’s remedies set forth herein, including but

not limited to court costs and attorneys’ fees.” Reich Aff., Ex.

1, at 5. In response, the Receiver argues that FutureNet has

already agreed to pay attorney’s fees in the confession

affidavit at a fixed percentage of the principal amount of the

judgment, and that the judgment itself awarded GTR attorney’s

fees in the amount of $23,962.25. Additionally, the Receiver

argues that any claims against FutureNet for attorney’s fees

must be brought in Michigan.

      GTR has not carried its burden at summary judgment of

demonstrating that this proceeding is a proper venue for the

defendants to pursue attorney’s fees under the terms of the

Merchant Agreement. Additionally, GTR has not carried its burden

that this proceeding is one concerning “the enforcement of GSL’s

remedies set forth herein.” See Topps Co., Inc. v. Cadbury Stani

S.A.I.C., 526 F.3d 63, 68 (2d Cir. 2008) (“This generally means



Court need not address whether the Receiver’s claims are barred by the res
judicata effects of the state court proceedings in Orange County.

                                     21
that a motion for summary judgment may be granted in a contract

dispute only when the contractual language on which the moving

party’s case rests is found to be wholly unambiguous and to

convey a definite meaning.”). Therefore, GTR’s motion for

attorney’s fees under the terms of the Merchant Agreement is

denied at this time without prejudice.

                           CONCLUSION

     The Receiver’s motion for summary judgment is denied. The

defendants’ motions for summary judgment are granted and the

Complaint is dismissed. GTR’s motion for attorney’s fees is

denied without prejudice. The Clerk is directed to close Docket

Numbers 27, 34, and 39.

SO ORDERED.

Dated:    New York, New York
          December 26, 2019         _   /S/ John G. Koeltl
                                           John G. Koeltl
                                    United States District Judge




                               22
